Title: To Benjamin Franklin from Johann Valentin Embser, 28 February 1783
From: Embser, Johann Valentin
To: Franklin, Benjamin


Monsieur,aux Deux-Ponts ce 28 febrier 1783.
La paix glorieuse, que l’Amérique vient de conclurre, doit remplir de joye tout honnête homme, par la preuve éclatante, que par le courage & la fermeté, appuyés de la sagesse & de la prudence, la vertu triomphe des ennemis les plus puissans. Je joins mes voeux les plus ardens à ceux de l’Amérique pour les jours précieux de l’Illustre Franklin, dont le nom brillera dans les siècles les plus reculés, pour avoir crée une grande nation, & pour avoir rendu ses droits naturels à l’autre hémisphère— Mais je m’égare. Ce n’est pas à moi, à begayer mes foibles hommages à ce Grand Homme; & je me tais—
La qualité, en la quelle il me convient de parler à Votre Excellence, est celle d’éditeur des anciens auteurs classiques. Et j’ose Lui demander, si ces éditions, destinées à l’usage de la jeunesse, puissent en quelque manière mériter Son approbation? & en ce cas, auquel de Ses Agens en France je pourrois m’addresser, pour en faciliter la vente en Amérique? Les troubles de la guerre étant passés, il ne dépend que du jugement, que Votre Excellence portera de nos auteurs, pour les faire accueillir dans l’autre monde.
Mille voeux sincères pour la santé & la prospérité d’un Homme, qui a tant contribué au lustre de ce siècle, & au bien de l’humanité!
J’ai l’honneur d’être avec les plus profonds respects, de Votre Excellence le très humble et très obéissant Serviteur
EmbserProfesseur au College Ducal
 
Addressed: A Son Excellence, / Monsieur de Franklin / Ministre Plénipotentiaire des Etâts / Unis de l’Amérique près Sa Majesté / très Chrêtienne / à / Passy
Notation: Embser 28 Fevr. 1783
